DETAILED ACTION
The instant application having Application No. 17/107,182 filed on 11/30/2020 is presented for examination by the examiner.  The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 5, 6, 9 and 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wilber et al. (US 2009/0265112).

As per Claim 1, Wilber discloses a method of monitoring a series of true random numbers, said method composing: using a hardware device to produce an analog noise signal, to converting said analog noise signal to a true random sequence of signals (Figures 2 and 7 and Paragraph 0065, a noise source produces an analog signal which is converted to sequence of non-deterministic random numbers);  and to carry out monitoring of said true random sequence of signals for anomalies along with evaluation of said anomalies in relation to one or more time-based events or occurrences (Paragraphs 0010-0011, 0071, 0074 and 0176, the anomalous effect detector detects anomalies in the random number sequence which may be correlated with e.g. a physiological measurement, and the results presented to the user, wherein a physiological measurement is a time-based event which initiated the monitoring, such as e.g. increased heart rate at a certain time).

As per Claim 2, Wilber discloses the method of claim 1, further comprising the step of monitoring said sequence of signals for deviations from true random sequences, and for the time period of said deviations, comparing said time period of said deviations with events during said time periods (Paragraphs 0009-0010, 0053-0055, 0062-0064, 0071, 0074 and 0176, deviations from true randomness such as correlation/relationship with intended, non-inferable information are detected, which are compared with e.g. physiological measurements during that time period and results are presented to the user, e.g. the measurements are performed periodically).

As per Claim 5, Wilber discloses the method of claim 2, where the output of the device is used to make business decisions (Paragraph 0181, areas of utilization include enhanced decision making and increasing correct prediction probabilities for market moves).

As per Claim 6, Wilber discloses the method of claim 2, where the output of the device is used to help gauge the performance of individuals (Paragraph 0181, areas of utilization include lie detection and medical diagnosis, i.e. to gauge an individual's truthfulness or physical performance).

As per Claim 9, Wilber discloses a method of producing a series of true random numbers, said method comprising: using a hardware device to produce an analog noise signal; converting said analog noise signal to a binary true random sequence of signals (Figures 2 and 7 and Paragraph 0065, a noise source produces an analog signal which is converted to sequence of non-deterministic random numbers);  measuring information from the outside world, correlating the measured information with extra-chance deviations in the random signal for the purpose of providing additional information to the user (Paragraphs 0010-0011, 0071, 0074 and 0176, the anomalous effect detector receives e.g. a physiological measurement, and detects anomalies in the random number sequence, which may be correlated with the physiological measurement and the results presented to the user).

As per Claim 10, Wilber discloses the method of claim 9, wherein said information from the outside world includes electrical or other signals derived from a user's physiology (Paragraphs 0071 and 0074, the physiological measurement is received from a physiological sensor such as a plethysmograph, an oximeter, a respiration monitor, an electrocardiograph, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 4, 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilber in view of Nelson et al., “FieldREG II: Consciousness Field Effects: Replications and Explorations”.

As per Claim 3, Wilber does not explicitly disclose the method of claim 2, further comprising the step of correlating said deviations with interpersonal happenings.
However, Nelson discloses correlating said deviations with interpersonal happenings (Sections 1 and 3A, wherein deviations from true randomness of a noise source are monitored and correlated with interpersonal happenings such as group meetings and rituals to show the influence of human consciousness).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the experiments taught by Nelson with the device taught by Wilber because the device is intended for use in experimentation and demonstration of influences of the mind such as the PEAR experiments disclosed by Nelson, and because the device provides a faster, lower cost, and more sensitive device than previously used in the experiments disclosed by Nelson (Wilber, Paragraphs 0004-0009 and 0014).

As per Claim 4, Wilber does not explicitly disclose the method of claim 2, further comprising the step of correlating said deviations with interpersonal happenings in real time.
However, Wilber discloses said hardware device provides results in real time, wherein the results include correlating said deviations with time-based events (Paragraphs 0073-0074 and 0176).  Furthermore, Nelson discloses the time-based events include interpersonal happenings (Sections 1 and 3A, wherein deviations from true randomness of a noise source are monitored and correlated with interpersonal happenings such as group meetings and rituals to show the influence of human consciousness).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the experiments taught by Nelson with the device taught by Wilber because the device is intended for use in experimentation and demonstration of influences of the mind such as the PEAR experiments disclosed by Nelson, and because the device provides a faster, lower cost, and more sensitive device than previously used in the experiments disclosed by Nelson (Wilber, Paragraphs 0004-0009 and 0014).

As per Claim 7, Wilber does not explicitly disclose the method of claim 2, where the output of the device is used to measure whether individuals in a group are in agreement with one another, "on the same page," "resonant," or "coherent."
However, Nelson discloses the output of the device is used to measure whether individuals in a group are in agreement with one another, "on the same page," "resonant," or "coherent." (Page 434, “Hypothesis” and Section 9F, group resonance is evaluated). 
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the experiments taught by Nelson with the device taught by Wilber because the device is intended for use in experimentation and demonstration of influences of the mind such as the PEAR experiments disclosed by Nelson, and because the device provides a faster, lower cost, and more sensitive device than previously used in the experiments disclosed by Nelson (Wilber, Paragraphs 0004-0009 and 0014).

As per Claim 8, Wilber does not explicitly disclose the method of claim 2, where users are able to enter textual, audio, or visual input into the device to describe the subjective nature of the event being recorded.
However, Nelson discloses users are able to enter textual, audio, or visual input into the device to describe the subjective nature of the event being recorded (Section 2, users input time-stamped index marks via F-keys which describe the nature of the event, i.e. allowing precise identification of those segments of the data stream corresponding to time periods of interest in the application).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the experiments taught by Nelson with the device taught by Wilber because the device is intended for use in experimentation and demonstration of influences of the mind such as the PEAR experiments disclosed by Nelson, and because the device provides a faster, lower cost, and more sensitive device than previously used in the experiments disclosed by Nelson (Wilber, Paragraphs 0004-0009 and 0014).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182